     Case 1:20-cv-00658-MN Document 6 Filed 08/03/20 Page 1 of 2 PageID #: 290


           Case 1:20-cv-00658-UNA Document 4 Filed 05/15/20 Page 1 of 2 PageID #: 287

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District
                                                    __________     of Delaware
                                                               District of __________

            SISVEL INTERNATIONAL S.A.,                                 )
        3G LICENSING S.A., and SISVEL S.p.A.                           )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.
                                                                       )
             WIKO SAS and WIKO USA, INC.                               )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WIKO SAS and WIKO USA, INC.
                                           c/o its Registered Agent
                                           Xi Li
                                           200 Continental Dr., Suite 400,
                                           Newark Delaware 19713



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Timothy Devlin, Esq.
                                           DEVLIN LAW FIRM LLC
                                           1526 Gilpin Avenue
                                           Wilmington, DE 19806
                                           tdevlin@devlinlawfirm.com
                                           (302) 449-9010

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

                                                                                 V-RKQ$&HULQR
Date:             05/15/2020
                                                                                           Signature of Clerk or Deputy Clerk
Case 1:20-cv-00658-MN Document 6 Filed 08/03/20 Page 2 of 2 PageID #: 291
